UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7672


W. ROBERT WARDELL, JR.,

                Petitioner - Appellant,

          v.

ANDREW MANSUKHANI, Warden, FCI Estill,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge;
Paige Jones Gossett, Magistrate Judge. (0:16-cv-01135-DCN-PJG)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


W. Robert Wardell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       W. Robert Wardell, Jr., seeks to appeal two pretrial orders

issued by the magistrate judge and the district court’s order

affirming the magistrate judge’s rulings in Wardell’s 28 U.S.C.

§ 2241 (2012) action.            On appeal, Wardell challenges the orders

he seeks to appeal only insofar as they deny his request to

consolidate      his    action       with    that       of    another        litigant.        This

court    may     exercise        jurisdiction             only        over     final       orders,

28 U.S.C.       § 1291     (2012),          and         certain         interlocutory             and

collateral      orders,    28     U.S.C.         § 1292      (2012);      Fed.       R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The orders Wardell seeks to appeal are neither final

orders    nor    appealable           interlocutory            or      collateral          orders.

Accordingly,     we     deny     leave      to       proceed     in    forma     pauperis         and

dismiss the appeal for lack of jurisdiction.                                 We dispense with

oral    argument       because       the    facts       and      legal       contentions          are

adequately      presented       in    the    materials           before       this    court       and

argument would not aid the decisional process.



                                                                                          DISMISSED




                                                 2